245 S.W.3d 243 (2007)
James A. GUINN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67314.
Missouri Court of Appeals, Western District.
October 16, 2007.
Irene C. Karns, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, Shaun Mackelprang and Lisa M. Kennedy, Office of Attorney General, Jefferson City, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.

ORDER
James Guinn appeals the denial, after an evidentiary hearing, of his motion under Rule 24.035 to set aside his guilty plea to possession of a controlled substance, Section 195.202, RSMo.2000. He contends solely that the trial court failed to make a specific factual finding or conclusion of law regarding one of the claims in his post-conviction motion. We disagree and find the court's order sufficient. Because no jurisprudential purpose would be served by a formal written opinion, the judgment of conviction is affirmed pursuant to Rule 84.16(b). The parties have been provided with a memorandum explaining the reasoning of the court.